Exhibit 10.01


THIRD AMENDMENT TO CREDIT AGREEMENT




STEAK N SHAKE OPERATIONS, INC., an Indiana corporation (the "Company")
and  FIFTH THIRD BANK, an Ohio banking corporation, successor by merger to Fifth
Third Bank, a Michigan banking corporation (the "Bank"), being parties to that
certain Credit Agreement dated as of September 30, 2009, as previously amended
(collectively, the "Agreement"),  agree to further amend the Agreement by this
Third Amendment to Credit Agreement (this "Amendment") as follows.




1.           DEFINITIONS.  All defined terms used herein which not otherwise
defined in this Amendment shall have their respective meanings set forth in the
Agreement.


 
(a)
Amended Definitions.  The following definitions appearing under Section 1 of the
Agreement are hereby amended and restated in their respective entireties as
follows:



 
·
“Loan Document” means any of this Agreement, the Revolving Note, the Guaranties,
the Security Agreement, the Guarantor Security Agreements, all Reimbursement
Agreements, and any other instrument or document which evidences or secures the
Loan, or which expresses an agreement as to terms applicable to the Loan, and in
the plural means any two or more of the Loan Documents, as the context requires.



 
·
"Obligations" means all obligations of the Company in favor of the Bank of every
type and description, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, including but not limited
to:  (i) all of such obligations on account of the Loan, including any Advances
made pursuant to any extension of the Commitment beyond the initial Revolving
Loan Maturity Date or pursuant to any other amendment of this Agreement; (ii)
all obligations of the Company to reimburse the Bank in the amount of all
drawings under the Letters of Credit; (iii) all Rate Management Obligations; and
(iv) all other obligations arising under any Loan Document as amended from time
to time.



 
(b)
New Definitions.  The following new definitions are hereby added to Section 1 of
the Agreement as follows:



 
·
"Letter of Credit" is used as defined in Section 2(a)(vi) herein.
 

 
·
“Reimbursement Agreement” is used as defined in Section 2(a)(vi) herein.

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
 
·
"Third Amendment" means that certain agreement entitled "Third Amendment to
Credit Agreement" entered into by and between the Company and the Bank dated as
of  October 13, 2010, for the purpose of amending this Agreement.

 
2.           SUBFACILITY FOR LETTERS OF CREDIT.  In order to add a subfacility
to the Agreement for the issuance of letters of credit,  Section 2(a)(i) is
hereby amended and restated in its entirety and new Section 2(a)(vi) is added to
the Agreement, as follows:


 
(i)
The Commitment -- Use of Proceeds.  From this date and until the Revolving Loan
Maturity Date, the Bank agrees to make Advances (collectively, the “Revolving
Loan”) under a revolving line of credit from time to time to the Company of
amounts not exceeding in the aggregate at any one time outstanding (i) Thirty
Million and 00/100 Dollars ($30,000,000.00),  minus  (ii) (A) the aggregate
amount of all amounts available to drawn under all issued and outstanding
Letters of Credit, plus (B) the aggregate amount of all amounts drawn under
Letters of Credit and paid by the Bank which have not yet been reimbursed to the
Bank.  Proceeds of the Revolving Loan may be used by the Company only for
working capital and general corporate purposes.

 
 
(vi)
Standby and Commercial Letters of Credit.  At any time that the Company is
entitled to an Advance under the Revolving Loan, the Bank shall, upon the
application of the Company, issue for the account of the Company a standby or
commercial letter of credit (each a "Letter of Credit") in an amount not in
excess of the maximum Advance that the Company would then be entitled to obtain
under the Revolving Loan, provided that (A) the total amount of all Letters of
Credit which are outstanding at any time shall not exceed $5,000,000.00, (B) the
maturity date of all Letters of Credit shall be subject  to the provisions of
Section 2(a)(vi)(2) below, (C) the form of each requested Letter of Credit shall
be satisfactory to the Bank in the reasonable exercise of the Bank's discretion,
and (D) the Company shall have satisfactorily executed an application and
reimbursement agreement for each Letter of Credit (each  a "Reimbursement
Agreement") on the Bank's standard form.  While any Letter of Credit is
outstanding the maximum amount of Advances which may be outstanding under the
Revolving Loan shall be reduced by the maximum amount available to be drawn
under the Letter of Credit.  The following provisions shall apply to all Letters
of Credit:

 
 
1.
Commissions and Transaction Fees. The Company shall pay the Bank a commission
for each Letter of Credit issued at the Bank’s prevailing rates at the time of
issuance. The Company shall pay the Bank's standard transaction fees with
respect to any transactions occurring on account of any Letter of
Credit.  Commissions shall be payable when the related Letters of Credit are
issued, and transaction fees shall be payable upon completion of the transaction
as to which they are charged.  All such commissions and fees may be debited by
the Bank to any deposit account of the Company carried with the Bank without
further authority, and in any event, shall be paid by the Company within ten
(10) days following billing.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
 
2.
Maturity Date of Letters of Credit.  No Letter of Credit shall have a maturity
date beyond the Revolving Loan Maturity Date, and the issuance of any Letter of
Credit with a maturity date beyond the Revolving Loan Maturity Date shall be
entirely at the discretion of the Bank. All outstanding Letters of Credit with a
maturity date beyond the Revolving Loan Maturity Date shall be secured with cash
collateral deposited with the Bank promptly upon the Bank determining that it
will decline to renew the current Revolving Loan Maturity Date.  The Company
agrees to execute and deliver to the Bank any and all deposit account control
agreements and other documentation that the Bank may reasonably require in
conjunction with the pledge of cash collateral to secure a Letter of Credit
pursuant to this provision.

 
3.           REPRESENTATIONS AND WARRANTIES.  In order to induce the Bank to
enter into this Amendment, the Company affirms that the representations and
warranties contained in the Agreement are correct as of the date of this
Amendment, except that (i) they shall be deemed to also refer to this Amendment
as well as all documents named herein and, (ii) Section 3(d) of the Agreement
shall be deemed also to refer to the most recent audited and unaudited financial
statements of the Company delivered to the Bank.


4.           EVENTS OF DEFAULT.  The Company certifies to the Bank that no Event
of Default or Unmatured Event of Default under the Agreement, as amended by this
Amendment, has occurred and is continuing as of the date of this Amendment.


5.           CONDITIONS PRECEDENT.  As conditions precedent to the effectiveness
of this Amendment, the Bank shall have received the following contemporaneously
with execution and delivery of this Amendment, each duly executed, dated and in
form and substance satisfactory to the Bank:


 
(i)
This Amendment duly executed by the Company and the Bank.



 
(ii)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"A" duly executed by Steak n Shake Enterprises, Inc.

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
 
(iii)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"B" duly executed by Steak n Shake, LLC.



 
(iv)
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance, respectively, of this Amendment and all other Loan
Documents provided for in this Amendment to which the Company is a party,
certified by the Secretary of the Board of Directors of the Company as being in
full force and effect and duly adopted as of the date of this Amendment.



 
(v)
The Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to execute this
Amendment and all other Loan Documents provided for in this Amendment to which
the Company is a party, together with a sample of the true signature of each
such officer, dated as of the date of this Amendment.



 
(vi)
Resolutions of the Board of Directors of Steak n Shake Enterprises, Inc.
authorizing the execution, delivery and performance, respectively, of its
Reaffirmation of Guaranty Agreement and the other Loan Documents provided for in
this Amendment to which Steak n Shake Enterprises, Inc. is a party, certified by
the Secretary of the Board of Directors of Steak n Shake Enterprises, Inc. as
being in full force and effect and duly adopted as of the date of this
Amendment.



 
(vii)
The Certificate of the Secretary of the Board of Directors of Steak n Shake
Enterprises, Inc. certifying the names of the officer or officers authorized to
execute of its Reaffirmation of Guaranty Agreement and all other Loan Documents
provided for in this Amendment to which Steak n Shake Enterprises, Inc. is a
party, together with a sample of the true signature of each such officer, dated
as of the date of this Amendment.



 
(viii)
Resolutions of the Board of Directors of Steak n Shake Operations, Inc.,  the
sole member of Steak n Shake, LLC, authorizing the execution, delivery and
performance, respectively, of the Reaffirmation of Guaranty Agreement to be
executed by Steak n Shake, LLC and all other Loan Documents provided for in this
Amendment to which Steak n Shake, LLC is a party, certified by the Secretary of
the Board of Directors of Steak n Shake Operations, Inc. as being in full force
and effect and duly adopted as of the date of this Amendment.



 
(ix)
Such other documents as the Bank may reasonably request.

 
6.           PRIOR AGREEMENTS.  The Agreement, as amended by this Amendment,
supersedes all previous agreements and commitments made or issued by the Bank
with respect to the Loans and all other subjects of this Amendment, including,
without limitation, any oral or written proposals which may have been made or
issued by the Bank.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 




7.           EFFECT OF AMENDMENT.  The provisions contained herein shall serve
to supplement and amend the provisions of the Agreement.  To the extent that the
terms of this Amendment conflict with the terms of the Agreement, the provisions
of this Amendment shall control in all respects.


8.           REAFFIRMATION.  Except as expressly amended by this Amendment, all
of the terms and conditions of the Agreement shall remain in full force and
effect as originally written and as previously amended.


9.           COUNTERPARTS.   This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be one and the same agreement.


IN WITNESS WHEREOF, the Company and the Bank have executed and delivered this
Third Amendment Credit Agreement in Indiana by their respective duly authorized
officers as of October 13, 2010.
 


STEAK N SHAKE OPERATIONS, INC., an Indiana corporation
           
By:
/s/ Sardar Biglari
 
Sardar Biglari, Chairman and Chief Executive  Officer
           
FIFTH THIRD BANK, an Ohio banking corporation, successor by merger to Fifth
Third Bank, a Michigan banking corporation
       
By:
/s/ William J. Krummen
 
William J. Krummen, Vice President


 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
SCHEDULE OF EXHIBITS




Exhibit "A"
-
Reaffirmation of Guaranty Agreement (Steak n Shake Enterprises, Inc.)



Exhibit "B"
-
Reaffirmation of Guaranty Agreement (Steak n Shake, LLC)





 
Page 6 of 6

--------------------------------------------------------------------------------

 